EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Franklyn D. Ubell, Reg., No.: 27,009 on 08/09/2022.

The application has been amended as follows:
In claim 4, line 1, replaced [4] at the second occurrence by -- 3 --;
In claim 4, line 5, deleted [
    PNG
    media_image1.png
    40
    18
    media_image1.png
    Greyscale
];
In claim 15, line 16, replaced [;] by -- . --.

Allowable Subject Matter

Claims 1-18 are allowed in light of the amendment filed on 07/15/2022.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the claimed subject matter of:
A method of providing driving zone control for a personal watercraft comprising: configuring apparatus installable on the personal watercraft to detect the position of the personal watercraft during operation thereof by monitoring GPS position data and further to limit the speed of the watercraft to a selected lower speed limit upon detecting that the watercraft has traveled beyond a selected boundary perimeter defined by GPS position data; and further configuring the apparatus to maintain the limitation on the speed of the watercraft as a driver of the watercraft attempts to drive the watercraft back within the selected boundary perimeter until a plurality of position tests performed during a selected time interval confirm that the watercraft has traveled to a position back within the boundary perimeter. 
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image2.png
    275
    275
    media_image2.png
    Greyscale

                            




/McDieunel Marc/
Primary Examiner, Art Unit 3664B